Citation Nr: 0003766	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-50 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to October 
1995.  

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for hearing loss.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

The claim of entitlement to service connection for hearing 
loss is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) includes an 
enlistment audiometric examination conducted in March 1994.  
At that time, pure tone thresholds, in decibels were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
10
0
0
5
25

Subsequently dated inservice audiometric examinations were 
conducted in June and November 1994.  On the audiological 
evaluation in June 1994, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
5
LEFT
10
-5
5
15
35

On the audiological evaluation in November 1994, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
10
0
0
10
30

Postservice VA records include a January 1996 evaluation.  At 
that time, the veteran reported that he worked on the flight 
deck while in service.  He realized he had a hearing problem 
approximately six months after discharge.  He reported 
difficulty understanding others at work and at home.  
Audiometric evaluation showed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
10
10
5
10
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear. 
The examiner's summary of the test results was of normal 
hearing.  

Additional VA audiological testing and ear examination were 
conducted in January 1997.  The veteran presented with 
complaint of difficulty with speech discrimination.  This had 
been present for the past year.  The veteran again related 
that he was on the flight deck during service.  He wore ear 
protection at that time and did not note apparent hearing 
loss, tinnitus, or fullness or pressure sensations in the 
ears during service.  Audiometric testing results were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
10
10
5
10
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

Subsequently dated private and VA records pertain to 
disabilities other than hearing impairment.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Court has further held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required."  Grottveit, 5 Vet. 
App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In the case of sensorineural hearing loss, 
service incurrence may be presumed if the disease is 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

In this case, the Board would rule initially that medical 
evidence, including audiology examinations conducted in 1994, 
1996 and 1997 fail to demonstrate a diagnosed current 
bilateral hearing loss disability.  The existence of a 
current disability is the cornerstone of a well-grounded 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, Brammer, and Rabideau, supra.  Thus, if there is 
no diagnosed current disability, the veteran has failed to 
satisfy the first prong of a well-grounded claim under 
Caluza.  

The Board's review of audiometry examination results in March 
1994 and during the veteran's service in June and November 
1994 do reflect slightly elevated pure tone thresholds in the 
left ear upon 4000 and 6000 Hertz.  No actual hearing loss 
disability was diagnosed, however.  No significant increase 
in puretone threshold levels is shown upon review of the 
preservice and inservice audiometric evaluation results.  
Thus, the record fails to show evidence of an occurrence or 
aggravation of bilateral hearing loss disability for VA 
compensation purposes.  The Board also notes that the Court 
has held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).  




Even if a veteran does not have hearing loss for service 
connection purposes by the standards of 38 C.F.R. § 3.385 
during the time of active duty, such does not prohibit 
service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158. However, as stated above, in 
the veteran's case, post service audiology examinations of 
record clearly do not establish bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  

It follows that if there is no current hearing loss 
disability, there would be no nexus between a current hearing 
loss disability and service.  Thus, veteran has failed to 
meet the first and third elements of a well-grounded claim. 
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998); see also, Grottveit v. Brown and Lathan 
v. Brown, supra.

The Board has also considered whether the claimant can meet 
his obligation to present the nexus element of a well 
grounded claim with lay evidence of continuity of symptoms. 
38 C.F.R. § 3.303(b); Savage, supra.  In this context, the 
Board notes that while the claimant is competent to describe 
manifestations perceptible to a lay party, he is not 
competent to link those manifestations to an underlying 
disability that is not itself perceptible to a lay party.  
Espiritu, supra.  In this case, the claimant clearly is not 
competent to establish audiometric thresholds meeting the 
criteria of 38 C.F.R. § 3.385 with lay evidence.  Brammer, 
Rabideau, supra.  

Furthermore, although given the opportunity to present 
alternative documents throughout the administration of his 
appeal, the veteran has not identified any other obtainable 
evidence that would make his claim well-grounded.  Beausoleil 
v. Brown, 8 Vet. app. 459, 465 (1996); see also Franzen v. 
Brown, 9 Vet. App. 235 (1996) and Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  




Although where a claim is not well-grounded, VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, supra; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); , supra.  

The Board finds that this obligation was satisfied throughout 
the veteran's appeal, including in the statement of the case, 
the supplemental statement of the case and numerous RO 
letters sent to the veteran.  Although informed of the 
specific evidence required to support his claim, the veteran 
has relied solely on his assertions that have not made his 
claim plausible and he has not provided any indication of the 
existence of additional evidence that would make his claim 
plausible.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); , 
Robinette v. Brown, supra.  Therefore, no further action is 
required to apprise the veteran of the evidence needed to 
complete his application.

In view of a record that fails to satisfy the first and third 
elements of a well-grounded claim for service connection, 
including the availability of all the pertinent clinical and 
service data, the Board is under no further obligation to 
obtain additional data.  

Under these circumstances, the undersigned concludes that the 
veteran has not met his initial burden of submitting evidence 
of a well-grounded claim for service connection for bilateral 
hearing loss.  38 C.F.R. § 5107(a); See supra, Epps v. Gober, 
Epps v. Brown, and Caluza v. Brown.

As the veteran's claim of entitlement to service connection 
for hearing loss is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

